DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 07, 2022 has been entered and considered and an action on the merits follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acismas et al. (hereinafter “Acismas”) (EP 2 941 951 A1).

Regarding claim 1, Acismas discloses a twine knotter arrangement for knotting twine (124) to tie a bale (see para. 11-15), the twine knotter arrangement comprising:
a twine knotter (139),
a deflection roller (136) adjustable relative to the twine knotter (139) (see fig. 8-9), via which twine (124) coming from the bale is deflected in a direction of the twine knotter (139) (from fig. 8 to fig. 9), and
an adjusting device (132) for adjusting a position of the deflection roller (136) in dependence on the force exerted by the twine (124) on the deflection roller (136) (see figures 8- 12).
Regarding claim 12, Acismas discloses a baling device with a twine knotter arrangement for knotting twine (124) to tie a bale (see para. 11-15), the twine knotter arrangement comprising:
a twine knotter (139),
a deflection roller (136) adjustable relative to the twine knotter (139) (see fig. 8-9), via which twine (124) coming from the bale is deflected in a direction of the twine knotter (139) (from fig. 8 to fig. 9), and
an adjusting device (132) for adjusting a position of the deflection roller (136) in dependence on the force exerted by the twine (124) on the deflection roller (136) (see figures 8- 12), wherein 
the baling device has a baling channel (101, see fig. 1), in which bale material is pressed to form a bale in a pressing direction by means of a ram (103), that the twine knotter (139) arranged to the side of the baling channel (see fig. 2), and that the deflection roller (136) is arranged between the baling channel and the twine knotter (see fig. 6), wherein the deflection roller (136) is adjustable parallel to the pressing direction (note that the claim does not define that the deflection roller is adjustable in a direction parallel to the pressing direction, the Examiner broadly interprets this limitation as a horizontal plane of the deflection roller is parallel to the pressing direction and this horizontal plane is adjustable up and down in parallel to a plane of the pressing direction).
Regarding claim 13, the baling device according to claim 12, wherein the deflection roller is arranged in such a way that the twine (124) is guided (see a direction 126 in fig. 1) in the pressing direction (from left to right of fig. 1) (then upwardly) to the twine knotter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Acismas in view of Persson (US 3,667,377).
Regarding claim 2, Acismas discloses the invention substantially as claimed as set forth above. Acismas does not expressly disclose wherein the adjusting device can be adjusted via a spring element, hydraulically or pneumatically. Persson teaches it is old and well known in baling art, to provide a hydraulic system (21) to move an adjusting device (18) for guiding a twine (15) across a bale chamber (fig. 5-6). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Acismas with a hydraulic system, as taught by Persson in order to move the adjusting device across a bale chamber, since such drive system is old and well known in the baling art for use in moving the adjusting device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Acismas in view of Pieri (US 2004/0182050 A1).
Regarding claim 6, Acismas discloses the adjusting device as set forth above. Acismas does not disclose the adjusting device is the type that has a telescopic rod, which is force loaded in order to assume an extended position. Pieri discloses a unit (21) is vertically moved up and down by a telescopic (see claim 15) assembly (17, 19, 119) (fig. 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Acismas with a telescoping assembly, as taught by Pieri, in order to move the adjusting device across a bale chamber, since such assembly is old and well known in mechanical art for use in extending and retracting a unit, and both drive systems (Acismas and Pieri’s drive systems) work equally as well, one skilled in the art would make a choice for convenience or economic reason.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Acismas in view of Rasspe (RU 2 599 644).
Regarding claims 8-11, Acismas discloses the knotter assembly (139) as set forth above. Acismas does not expressly disclose specific details of the knotter asssembly that has the following: a knotter frame, an intermediate shaft, which is rotatably supported on the knotter frame around a longitudinal axis and which has a shaft input for connecting the intermediate shaft to an output element of a knotter drive shaft and at least one bill hook shaft, which is rotatably supported around a bill hook axis on the knotter frame which is drive-wise connected to the intermediate shaft and which carries a bill hook for forming a knot (claim 8), wherein the twine knotter is an independence unit and drive-wise detachably connectible via the shaft input of the intermediate shaft to the knotter drive shaft (claim 9), wherein two bill hook shafts are provided, each of which is rotatably supported around a bill hook axis on a knotter frame and which are drive-wise connected to an intermediate shaft (claim 10), and wherein a deflection device is provided for redirecting twine strands, which is held movably on the knotter frame and which is driven by an intermediate shaft (claim 11).
Rasspe discloses a knotter assembly (1, fig. 1) that has the following: a knotter frame (2), an intermediate shaft (3), which is rotatably supported on the knotter frame (2) around a longitudinal axis (L) and which has a shaft input (4) for connecting the intermediate shaft (3) to an output element of a knotter drive shaft (54) and at least one bill hook shaft (9, 10), which is rotatably supported around a bill hook axis (K1, K2) on the knotter frame (see fig. 1) which is drive-wise connected to the intermediate shaft (3) and which carries a bill hook (11 or 12) for forming a knot, wherein the twine knotter (1) is an independence unit (fig. 1) and drive-wise detachably connectible via the shaft input (4) of the intermediate shaft (3) to the knotter drive shaft, wherein two bill hook shafts (9, 10) are provided, each of which is rotatably supported around a bill hook axis (K1 or K2) on the knotter frame (2) and which are drive-wise connected to the intermediate shaft (3), and wherein a deflection device (39) is provided for redirecting twine strands (42, 43) (fig. 6), which is held movably on the knotter frame (2) and which is driven by the intermediate shaft (3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Acismas with the type of knotter assembly as an independent unit, as taught by Rasspe, in order to ease the removal of the knotter assembly for repairing.

Allowable Subject Matter
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In Applicant's arguments filed March 07, 2022, Applicant argued Acismas fails to disclose “an adjusting device for adjusting a position of the deflection roller in dependence on the force exerted by the twine on the deflection roller” as claimed in claims 1 and 12 because Acismas provides no hint whatsoever to the skilled person that the loop supply members 132 are moved in dependence on the force exerted by the twine on the sheave 136. This argument has been fully considered. However, Acismas discloses that there is a tension (i.e. force) of twine 125 on the deflection roller 136 of the adjusting device 132 (see para. 23). So, if there is no twine available (no force) or the twine is stuck which put too much pressure (i.e. too much force) on the deflection roller during the adjustment, the adjusting device does not move or cannot move. Therefore, the adjustment of the deflection roller is depended on a force exerted by the twine on the deflection roller. Accordingly, Acismas does disclose this claimed subject matter based on the interpretation as set forth above because this claimed subject matter is too broad.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        June 1, 2022